UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1780



ABDOULAYE MOMO CAMARA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.



 On Petition for Review of an Order of the Board of Immigration
 Appeals. (A78-575-398)


Submitted: December 19, 2003              Decided:   January 29, 2004



Before WIDENER, MOTZ, and KING, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington, D.C., for
Petitioner.    Peter D. Keisler, Assistant Attorney General,
Margaret J. Perry, Senior Litigation Counsel, Jennifer L.
Lightbody, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Abdoulaye Momo Camara, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen and reconsider its

decision affirming the order of the immigration judge.           Camara had

sought   asylum,   withholding   of    removal,   and   relief   under   the

Convention Against Torture.      To the extent that Camara attempts to

challenge the Board’s January 28, 2003 order affirming the decision

of the immigration judge without opinion, Camara’s failure to

timely petition for review from that decision deprives us of

jurisdiction to review such claims.          See 8 U.S.C. § 1252(b)(1)

(2000); Stone v. INS, 514 U.S. 386, 394, 405 (1995).

           Camara alleges to this court, as he did in his motion to

reconsider, that the Board’s retroactive application of procedural

streamlining procedures to his appeal violated his rights.                We

rejected that argument in Khattak v. Ashcroft, 332 F.3d 250, 253

(4th Cir.), cert. denied, __ U.S. __, 72 U.S.L.W. 3282 (U.S.

Dec. 1, 2003) (No. 03-521).           Camara also disputes the Board’s

decision denying relief on his motion to reconsider.               We have

reviewed the record and the Board’s order of May 28, 2003, and find

that the Board did not abuse its discretion in denying the motion.

See 8 C.F.R. § 1003.2(a) (2003).

           Accordingly, we dismiss in part and deny in part the

petition for review.    We dispense with oral argument because the


                                  - 2 -
facts   and   legal    contentions    are     adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.

                                     DISMISSED IN PART AND DENIED IN PART




                                      - 3 -